



































MORTGAGE
Recorder’s Cover Sheet
Preparer Information:
Lathrop GPM LLP, c/o Scott Larison, 1010 West St. Germain Street, Suite 500, St.
Cloud, MN 56301 (320) 252-4414


Taxpayer Information:
Homeland Energy Solutions, LLC, 2779 Highway 24, Lawler, Iowa 52154


Return Document To:
Compeer Financial
Aaron Knewtson
21088 Keswick Loop
Lakeville, MN 55044


Grantors:
HOMELAND ENERGY SOLUTIONS, LLC
Grantees:
HOME FEDERAL SAVINGS BANK


Legal Description: See Attached Exhibit A


Document or instrument number of previously recorded documents:
Mortgage dated November 30, 2007, which was recorded in the Office of the
Chickasaw County Recorder on December 6, 2007, as Fee Book 2007-2367, and which
was subsequently amended by that certain Amended and Restated Mortgage dated
December 30, 2008, which amendment was recorded in the Office of the Chickasaw
County Recorder on January 30, 2009, as Fee Book 2009-0225, further amended by
that certain Second Amended and Restated Mortgage dated February 24, 2014, which
was recorded in the Office of the Chickasaw County Recorder on March 3, 2014, as
Fee Book 2014-0276, and



--------------------------------------------------------------------------------



further amended by that certain Third Amended and Restated Mortgage dated June
28, 2017, which was recorded in the Office of the Chickasaw County Recorder on
July 5, 2017, as Fee Book 2017-1059.


2
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



FOURTH AMENDED AND RESTATED
MORTGAGE
Open End


    THIS FOURTH AMENDED AND RESTATED MORTGAGE encumbers real property, contains
an after-acquired property clause and secures present and future loans and
advances.


    PARTIES to this Mortgage are:


Mortgagor:         homeland energy solutions, LLC
            an Iowa Limited Liability Company
            2779 Highway 24
            Lawler, Iowa 52154

Mortgagee:        HOME FEDERAL SAVINGS BANK
            50 – 14TH AVENUE EAST, SUITE 100
            SARTELL, MN 56377
        
    NOTICE: This Mortgage secures credit in the amount up to Fifty Million
Dollars ($50,000,000.00) (the “Secured Indebtedness”). Loans and advances up to
this amount, together with the interest rates as set forth in the promissory
notes are senior to indebtedness to other creditors under subsequently recorded
or filed mortgages and liens.


This Mortgage constitutes a construction mortgage and a purchase money mortgage
as defined in the Iowa Code.
    
RECITALS


    A.     Mortgagor and Mortgagee are parties to an Amended and Restated Master
Loan Agreement dated June 29, 2017, as modified by that certain First Amendment
to Amended and Restated Master Loan Agreement dated October 19, 2018, and by
that certain Second Amendment to Amended and Restated Master Loan Agreement of
even date herewith (collectively, with all supplements, modifications and other
amendments thereto, the “MLA”), which amended and restated that certain Master
Loan Agreement dated as of November 30, 2007, as the same had been modified from
time to time thereafter (the “Original MLA”). Capitalized terms used and not
otherwise defined in this Mortgage shall have the meanings attributed to such
terms in the MLA.


    B.     Under the terms of the MLA and related Loan Documents, including
without limitation certain Supplements and the Note, Mortgagor has agreed to
make certain Loans to Mortgagor in an aggregate amount at no time exceeding the
amount of the Secured Indebtedness (the “Loans”).


    C.    The Loans are evidenced by a Second Amended and Restated Term
Revolving Note in the principal amount of $50,000,000.00 dated of even date
herewith (with all modifications and amendments thereto, the “Note”).


    D.    To secure payment and performance of Mortgagor’s obligations to
Mortgagee under the Original MLA, supplements, notes, and the other loan
documents, the Mortgagor granted to Mortgagee that certain Mortgage dated
November 30, 2007, which was recorded in the Office of the Chickasaw County
Recorder on December 6, 2007, as Fee Book 2007-2367, and which was subsequently
amended by that certain Amended and Restated Mortgage dated December 30, 2008,
which amendment was recorded in the Office of the Chickasaw County Recorder on
January 30, 2009, as Fee Book 2009-0225,
3
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



further amended by that certain Second Amended and Restated Mortgage dated
February 24, 2014, which was recorded in the Office of the Chickasaw County
Recorder on March 3, 2014, as Fee Book 2014-0276, and further amended by that
certain Third Amended and Restated Mortgage dated June 28, 2017, which was
recorded in the Office of the Chickasaw County Recorder on July 5, 2017, as Fee
Book 2017-1059 (as amended, the “Original Mortgage”).


    E.     Mortgagor has requested that Lender increase the aggregate principal
sum of the Note to $50,000,000.00 and extend the maturity date of the
indebtedness secured by the Original Mortgage in accordance with the Note; and
in connection therewith, the parties hereto desire to amend and restated the
Original Mortgage in accordance with this Fourth Amended and Restated Mortgage
(hereinafter, the “Mortgage”).


    1. Grant of Mortgage and Security Interest. Mortgagor hereby grants,
pledges, sells, conveys and mortgages unto Mortgagee a security interest to
Mortgagee in the following described property:


    a. Land and Buildings. All of Mortgagor’s right, title and interest in and
to the following described real estate situated in Chickasaw County, Iowa (the
“Land”).


See Exhibit A, which is incorporated herein by this reference, for legal
description


and all buildings, structures and improvements now standing or at any time
hereafter constructed or placed upon the Land (the “Buildings”), including all
hereditaments, easements, appurtenances, riparian rights, mineral rights, water
rights, rights in and to the lands lying in streets, alleys and roads adjoining
the land, estates and other rights and interests now or hereafter belonging to
or in any way pertaining to the Land.
    
    b. Personal Property. All fixtures and other personal property integrally
belonging to, or hereafter becoming an integral part of the Land or Buildings,
whether attached or detached, including equipment and all proceeds, products,
increase, issue, accessions, attachments, accessories, parts, additions,
repairs, replacements and substitutes of, to, and for the foregoing (the
“Personal Property”).


    c. Revenues and Income. All rents, issues, profits, leases, condemnation
awards and insurance proceeds now or hereafter arising from the ownership,
occupancy or use of the Land, Buildings and Personal Property, or any part
thereof (the “Revenues and Income”).


    TO HAVE AND TO HOLD the Land, Buildings, Personal Property and Revenues and
Income (collectively called the “Mortgaged Property”), together with all
privileges, hereditaments thereunto now or hereafter belonging, or in any way
appertaining and the products and proceeds thereof, unto Mortgagee, its
successors and assigns.


    2. Obligations. This Mortgage secures the following (hereinafter
collectively referred to as the “Obligations”):


    a. The payment of the Loans made by Mortgagee to Mortgagor evidenced by the
MLA, the Supplements, the Note, and the other Loan Documents (as defined in the
MLA), any renewals, extensions, modifications or refinancing thereof and any
additional supplements, notes or other documents issued thereunder or in
substitution therefor; and


    b. All other obligations of Mortgagor to Mortgagee, now existing or
hereafter arising, whether direct or indirect, contingent or absolute and
whether as maker or surety, including, but not
4
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



limited to, future advances and amounts advanced and expenses incurred by
Mortgagee pursuant to this Mortgage or arising under the MLA or any other Loan
Document. THIS PARAGRAPH SHALL NOT CONSTITUTE A COMMITMENT TO MAKE ADDITIONAL
LOANS IN ANY AMOUNT EXCEPT AS OTHERWISE PROVIDED IN THE MLA.


    3. Representations and Warranties of Mortgagor. Mortgagor represents,
warrants and covenants to Mortgagee that (i) Mortgagor holds good and marketable
title to the Mortgaged Property and title in fee simple in the Land; (ii)
Mortgagor has the right, power and authority to execute this Mortgage and to
mortgage, and grant a security interest in the Mortgaged Property; (iii) the
Mortgaged Property is free and clear of all liens and encumbrances, except for
real estate taxes not yet delinquent, except for the Permitted Encumbrances set
forth in the MLA and as set forth on Exhibit B attached hereto and except as
otherwise expressly set forth herein; (iv) Mortgagor will warrant and defend
title to the Mortgaged Property and the lien and priority of this Mortgage
against all claims and demands of all persons, whether now existing or hereafter
arising; (v) all Buildings are, or will be, located entirely within the
boundaries of the Land; and (vi) Mortgagor is not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by any
Executive Order of the United States Treasury Department as a terrorist,
“Specially Designated National and Blocked Person” or any other banned or
blocked person, entity, nation or transaction pursuant to any law, order, rule
or regulation that is enforced or administered by the Office of Foreign Assets
Control; and are not engaged in this transaction, directly or indirectly on
behalf of, or instigating or facilitating this transaction, directly or
indirectly on behalf of, any such person, group, entity or nation. Mortgagor
hereby agrees to defend, indemnify and hold harmless the Mortgagee from and
against any and all claims, damages, losses, risks, liabilities and expenses
(including attorney’s fees and costs) arising from or related to any breach of
the foregoing representations, warranties and covenants.
    
4. Payment and Performance of the Obligations. Mortgagor will pay all amounts
payable under the Obligations in accordance with the terms of the Obligations
when and as due and will timely perform all other obligations of Mortgagor under
the Obligations. The provisions of the Obligations are hereby incorporated by
reference into this Mortgage as if fully set forth herein.


    5. Taxes. Mortgagor shall pay each installment of all taxes and special
assessments of every kind, now or hereafter levied against the Mortgaged
Property before the same become delinquent, without notice or demand, and shall
upon request deliver to Mortgagee proof of such payment within fifteen (15) days
after the date in which such tax or assessment becomes delinquent.


    6. Liens. Except for the Permitted Encumbrances, Mortgagor shall not create,
incur or suffer to exist any lien, encumbrance, security interest or charge on
the Mortgaged Property or any part thereof which might or could be held to be
equal or prior to the lien of this Mortgage, other than the lien of current real
estate taxes and installments of special assessments with respect to which no
penalty is yet payable. Mortgagor shall pay, when due, all lawful claims of
persons supplying labor or materials to or in connection with the Mortgaged
Property.


    7. Compliance with Laws. Mortgagor shall comply with all present and future
statutes, laws, rules, orders, regulations and ordinances affecting the
Mortgaged Property, any part thereof or the use thereof.


    8. Permitted Contests. Mortgagor shall not be required to (i) pay any tax,
assessment or other charge referred to in paragraph 5 hereof, (ii) discharge or
remove any lien, encumbrance or charge referred to in paragraph 6 hereof, or
(iii) comply with any statute, law, rule, regulation or ordinance referred to in
paragraph 7 hereof, so long as Mortgagor shall contest, in good faith, the
existence, amount or the validity thereof, the amount of damages caused thereby
or the extent of Mortgagor’s liability therefor, by appropriate proceedings
which shall operate during the pendency thereof to prevent (A) the collection
of, or other realization upon the tax, assessment, charge or lien, encumbrances
or charge so
5
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



contested, (B) the sale, forfeiture or loss of the Mortgaged Property or any
part thereof, and (C) any interference with the use or occupancy of the
Mortgaged Property or any part thereof. Mortgagor shall give prompt written
notice to Mortgagee of the commencement of any contest referred to in this
paragraph 8.


    9. Care of Property. Mortgagor shall take good care of the Mortgaged
Property; shall keep the Buildings and Personal Property now or later placed
upon the Mortgaged Property in good and reasonable repair and shall not injure,
destroy or remove either the Buildings or Personal Property during the term of
this Mortgage except dispositions of (i) obsolete or worn out Personal Property,
(ii) Personal Property or Real Property not necessary for the operation of the
business, or (iii) Personal Property or Real Property which is replaced with
property of equivalent or greater value as the property which is disposed.


    10. Insurance. The Mortgagor shall obtain and keep in full force and effect
during the term of this Mortgage at its sole cost and expense, the following
policies of insurance:


a.    Property insurance, in broad form covering causes of loss customarily
covered in the industry of Mortgagor’s business, including the cost of debris
removal, together with a vandalism and malicious mischief endorsement, all in
the amounts of not less than the full insurable value or full replacement cost,
without deduction for depreciation, of the improvements on the Premises,
whichever is greater, covering all buildings, structures, fixtures, personal
property and other improvements now existing or hereafter erected or placed on
the Premises, which insurance shall at all times be in an amount at least equal
to the unpaid Secured Indebtedness at any given time.


b.    If the Mortgaged Premises are now or hereafter located in a flood plain as
defined by the Federal Insurance Administration, the Mortgagor shall obtain
flood insurance in the maximum obtainable amount.


c.    If steam boilers or similar equipment for the generation of steam are
located in, on or about the Mortgaged Premises, the Mortgagor shall maintain
insurance against loss or damage by explosion, rupture or bursting of such
equipment and appurtenances thereto, without a coinsurance clause, in an amount
satisfactory to the Mortgagee.


d.    Comprehensive general public liability insurance covering the legal
liability of the Mortgagor against claims for bodily injury, death or property
damage occurring on, in or about the Mortgaged Premises in such amounts and with
such limits as the Mortgagee may reasonably require.


e.    Business interruption insurance in an amount at least equal to coverage
over one year’s debt service.


All such insurance shall be written on forms and with companies satisfactory to
the Mortgagee, shall name as the insured parties the Mortgagor and the Mortgagee
as their interests may appear, shall be in amounts sufficient to prevent the
Mortgagor from becoming a coinsurer of any loss thereunder, shall name the
Mortgagee as a loss payee, shall bear a satisfactory mortgagee clause in favor
of the Mortgagee, and shall contain an agreement of the insurer that the
coverage shall not be terminated or materially modified without providing to the
Mortgagee thirty (30) days’ prior written notice of such termination or
modification. All required policies of insurance or acceptable certificates
thereof, together with evidence of the payment of current premiums therefor
shall be delivered to the Mortgagee. The Mortgagor shall, within thirty (30)
days prior to the expiration of any such policy, deliver other original policies
or
6
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



certificates of the insurer evidencing the renewal of such insurance together
with evidence of the payment of current premiums therefor. In the event of a
foreclosure of this Mortgage or any acquisition of the Mortgaged Premises by the
Mortgagee, all such policies and any proceeds payable therefrom, whether payable
before or after a foreclosure sale, or during the period of redemption, if any,
shall become the absolute property of the Mortgagee to be utilized at its
discretion. In the event of foreclosure or the failure to obtain and keep any
required insurance, the Mortgagor empowers the Mortgagee to effect insurance
upon the Mortgaged Premises at the Mortgagor’s expense and for the benefit of
the Mortgagee in the amounts and types aforesaid for a period of time covering
the time of redemption from a foreclosure sale, and if necessary therefore, to
cancel any or all existing insurance policies. The Mortgagor agrees to furnish
the Mortgagee with copies of all inspection reports and insurance
recommendations received by the Mortgagor from any insurer.


    11. Inspection. Mortgagee, and its agents, shall have the right at all
reasonable times to enter upon the Mortgaged Property for the purpose of
inspecting the Mortgaged Property or any part thereof. Mortgagee shall, however,
have no duty to make such inspection. Any inspection of the Mortgaged Property
by Mortgagee shall be entirely for its benefit and Mortgagor shall in no way
rely or claim reliance thereon.


    12. Protection of Mortgagee’s Security. Subject to the rights of Mortgagor
under paragraph 8 hereof, if Mortgagor fails to perform any of the covenants and
agreements contained in this Mortgage or if any action or proceeding is
commenced which affects the Mortgaged Property or the interest of the Mortgagee
therein, or the title thereto, then Mortgagee, at Mortgagee’s option, may
perform such covenants and agreements, defend against or investigate such action
or proceeding, and take such other action as Mortgagee deems necessary to
protect Mortgagee’s interest. Any amounts or expenses disbursed or incurred by
Mortgagee in good faith pursuant to this paragraph 12 with interest thereon at
the highest rate specified in the MLA, shall become an Obligation of Mortgagor
secured by this Mortgage. Such amounts advanced or disbursed by Mortgagee
hereunder shall be immediately due and payable by Mortgagor unless Mortgagor and
Mortgagee agree in writing to other terms of repayment. Mortgagee shall, at its
option, be subrogated to the lien of any mortgage or other lien discharged in
whole or in part by the Obligations or by Mortgagee under the provisions hereof,
and any such subrogation rights shall be additional and cumulative security for
this Mortgage. Nothing contained in this paragraph shall require Mortgagee to
incur any expense or do any act hereunder, and Mortgagee shall not be liable to
Mortgagor for any damage or claims arising out of action taken by Mortgagee
pursuant to this paragraph.


    13. Condemnation. Mortgagor shall give Mortgagee prompt notice of any
action, actual or threatened, in condemnation or eminent domain and hereby
assign, transfer and set over to Mortgagee the entire proceeds of any award or
claim for damages for all or any part of the Mortgaged Property taken or damaged
under the power of eminent domain or condemnation. Mortgagee is hereby
authorized to intervene in any such action in the names of Mortgagor, to
compromise and settle any such action or claim, and to collect and receive from
the condemning authorities and give proper receipts and acquittances for such
proceeds. Any expenses incurred by Mortgagee in intervening in such action or
compromising and settling such action or claim, or collecting such proceeds
shall be reimbursed to Mortgagee first out of the proceeds. The remaining
proceeds or any part thereof shall be applied to reduction of that portion of
the Obligations then most remotely to be paid, whether due or not, or to the
restoration or repair of the Mortgaged Property, the choice of application to be
solely at the discretion of Mortgagee.


    14. Fixture Filing. This Mortgage shall constitute a security agreement as
defined in the Uniform Commercial Code and SHALL BE EFFECTIVE AS A FINANCING
STATEMENT FILED AS A FIXTURE FILING which is to be filed in the real estate
records of the County where the Mortgaged Premises are situated. The name of the
record owner of said real estate is the Mortgagor set forth on page one of this
Mortgage. Information concerning the security interest created by this Mortgage
may be obtained from the Mortgagee, as secured party, at its address as set
forth on page one of this Mortgage.
7
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



The name and address of the Mortgagor, as debtor, and the name and address of
the Mortgagee, as secured party, are as set forth on page one of this Mortgage.
This Mortgage covers goods which are, or are to become, “fixtures” as defined in
the Uniform Commercial Code This Mortgage is sufficient as a financing
statement, and as a financing statement it covers goods which are, or are to
become, fixtures on the Land. In addition, the Mortgagor shall execute and
deliver to the Mortgagee, upon the Mortgagee’s request, any financing statements
or amendments thereto or continuation statements thereto that the Mortgagee may
require to perfect a security interest in said items or types of property. The
Mortgagor shall pay all costs of filing such instruments. All references to the
Uniform Commercial Code in this Mortgage shall mean the Uniform Commercial Code
as in effect in the State of Iowa.


    15. Events of Default. Each of the following occurrences shall constitute an
event of default hereunder (“Event of Default”):


a.     Mortgagor shall default in the due observance or performance of or breach
its agreement contained in paragraph 4 hereof or shall default in the due
observance or performance of or breach of any other covenant, condition or
agreement on its part to be observed or performed pursuant to the terms of this
Mortgage beyond any cure period, if any.


b.     An Event of Default shall occur under the MLA, Supplements, Note, or any
other mortgage, assignment or other security document constituting a lien on the
Mortgaged Property or any part thereof.


    16. Acceleration; Foreclosure, Receiver. Upon the occurrence of any Event of
Default and at any time thereafter while such Event of Default exists, Mortgagee
may, at its option, after such notice as may be required by law, exercise one or
more of the following rights and remedies (and any other rights and remedies
available to it):


a.     Mortgagee may declare immediately due and payable all Obligations secured
by this Mortgage, and the same shall thereupon be immediately due and payable,
without further notice or demand.


b.     Mortgagee shall have and may exercise with respect to the Personal
Property, all the rights and remedies accorded upon default to a secured party
under the Iowa Uniform Commercial Code. If notice to Mortgagor of intended
disposition of such property is required by law in a particular instance, such
notice shall be deemed commercially reasonable if given to Mortgagor at least
ten (10) days prior to the date of intended disposition.


c.     Mortgagee may (and is hereby authorized and empowered to) foreclose this
Mortgage in accordance with the law of the State of Iowa, and at any time after
the commencement of an action in foreclosure, or during the period of
redemption, the court having jurisdiction of the case shall at the request of
Mortgagee appoint a receiver to take immediate possession of the Mortgaged
Property and of the Revenues and Income accruing therefrom, and to rent or
cultivate the same as he may deem best for the interest of all parties
concerned, and such receiver shall be liable to account to Mortgagor only for
the net profits, after application of rents, issues and profits upon the costs
and expenses of the receivership and foreclosure and upon the Obligations.


d.     Mortgagee may employ a receiver to deal with the aforesaid matter, such
receiver’s reasonable salary and remuneration for the account of the Mortgagor.
Such receiver shall be regarded as the agent of the Mortgagor and the Mortgagor
shall be wholly responsible for the acts and omissions of such receiver,
provided that such receiver is reasonably
8
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



qualified to perform its duties as receiver, and provided that Mortgagor shall
not be liable for receiver’s gross negligence or willful misconduct.


e.     Subject to the provisions of the terms of the Obligations, the Mortgagee
shall have the power to dispose of any Mortgaged Property or any part thereof in
accordance with the law of the State of Iowa without the consent of the
Mortgagor or other persons. The Mortgagee shall have the power to execute all
documents relating to the sale and lease of the Mortgaged Property and any loss
arising shall not be borne by the Mortgagee.


f.     The Mortgagee can dispose of the Mortgaged Property or appoint a receiver
to dispose of the Mortgaged Property in accordance with this Mortgage and,
subject to the provisions of the Obligations can apply the monies received from
the disposition of Mortgaged Property in the following order of priority:


    (1) firstly, in payment of all reasonable costs in the disposition of the
Mortgaged Property, including (but without limitation) the fees and remuneration
of the receiver;


    (2) secondly, in payment of all the custom duties and other taxes required
by law in connection with the Mortgaged Property;


    (3) thirdly, in payment of all necessary costs to maintain the property,
including the cost of insurance and any other benefit to the property;


    (4) fourthly, in payment of the balance of Mortgagor’s obligations to
Mortgagee as defined in the Obligations; and


    (5) fifthly, in satisfaction of any other Secured Indebtedness; and the
remaining balance, after the above deductions, shall be paid to the Mortgagor
and other persons entitled to the above sum in full by the Mortgagee.


    17. Redemption. It is agreed that if this Mortgage covers less than ten (10)
acres of land, and in the event of the foreclosure of this Mortgage and sale of
the property by sheriff’s sale in such foreclosure proceedings, the time of one
year for redemption from said sale provided by the statues of the State of Iowa
shall be reduced to six (6) months provided the Mortgagee, in such action files
an election to waive any deficiency judgment against Mortgagor which may arise
out of the foreclosure proceedings; all to be consistent with the provisions of
Chapter 628 of the Iowa Code. If the redemption period is so reduced, for the
first three (3) months after sale such right of redemption shall be exclusive to
the Mortgagor, and the time periods in Sections 628.5, 628.15 and 628.16 of the
Iowa Code shall be reduced to four (4) months.


    It is further agreed that the period of redemption after a foreclosure of
this Mortgage shall be reduced to sixty (60) days if all of the three following
contingencies develop: (1) The real estate is less than ten (10) acres in size;
(2) the Court finds affirmatively that the said real estate has been abandoned
by the owners and those persons personally liable under this Mortgage at the
time of such foreclosure; and (3) Mortgagee in such action files an election to
waive any deficiency judgment against Mortgagor or their successors in interest
in such action. If the redemption period is so reduced, Mortgagor or their
successors in interest or the owner shall have the exclusive right to redeem for
the first thirty (30) days after such sale, and the time provided for redemption
by creditors as provided in Sections 628.5, 628.15 and 628.16 of the Iowa Code
shall be reduced to forty (40) days. Entry of appearance by pleading or docket
entry by or on behalf of Mortgagor shall be a presumption that the property is
not abandoned. Any such redemption period shall be consistent with all of the
provisions of Chapter 628 of the Iowa Code.
9
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



This paragraph shall not be construed to limit or otherwise affect any other
redemption provisions contained in Chapter 628 of the Iowa Code.


    18. Attorneys’ Fees. Mortgagor shall pay on demand all costs and expenses
incurred by Mortgagee in enforcing or protecting its rights and remedies
hereunder, including, but not limited to, reasonable attorneys’ fees and legal
expenses.


    19. Forbearance not a Waiver, Rights and Remedies Cumulative. No delay by
Mortgagee in exercising any right or remedy provided herein or otherwise
afforded by law or equity shall be deemed a waiver of or preclude the exercise
of such right or remedy, and no waiver by Mortgagee of any particular provisions
of this Mortgage shall be deemed effective unless in writing signed by
Mortgagee, All such rights and remedies provided for herein or which Mortgagee
or the holder of the Obligations may have otherwise, at law or in equity, shall
be distinct, separate and cumulative and may be exercised concurrently,
independently or successively in any order whatsoever, and as often as the
occasion therefor arises.


    20. Notices. All notices required to be given hereunder shall be in writing
and deemed given when personally delivered or deposited in the United States
mail, postage prepaid, sent certified or registered, addressed as follows:


        a. If to Mortgagor, to:            Homeland Energy Solutions, LLC
                            2779 Highway 24
                            Lawler, Iowa 52154
                            Telephone: (563) 238-5555
                            Fax: (563) 238-5557     
                            Attention: President


    
            With a copy to:            Brown Winick, Attorneys at Law
                            666 Grand Avenue
                            Suite 200 Ruan Center
                            Des Moines, IA 50309
                            Telephone: (515) 242-2400
                            Fax: (515) 323-8514
                            Attn. Thomas D. Johnson


        b. If to Mortgagee, to:            Compeer Financial
21088 Keswick Loop
Lakeville, MN 55044
Telephone: (952) 997-4066
Attention: Aaron Knewtson


And


                            Home Federal Savings Bank    
    50 – 14th Avenue East, Suite 100
Sartell, MN 56377
    Telephone: (320) 654-4021
    Facsimile: (320) 252-6516
                            Attention: Eric Oftedahl


10
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



    With copy to:    Lathrop GPM LLP
1010 West St. Germain Street
Suite 500
St. Cloud, MN 56301
Telephone: (320) 252-4414
Facsimile: (320) 252-4482
Attention: Scott Larison


or to such other address or person as hereafter designated in writing by the
applicable party in the manner provided in this paragraph for the giving of
notices.


    21. Severability. In the event any portion of this Mortgage shall, for any
reason, be held to be invalid, illegal or unenforceable in whole or in part, the
remaining provisions shall not be affected thereby and shall continue to be
valid and enforceable and if, for any reason, a court finds that any provision
of this Mortgage is invalid, illegal, or unenforceable as written, but that by
limiting such provision it would become valid, legal and enforceable then such
provision shall be deemed to be written, construed and enforced as so limited.


    22. Further Assurances. At any time and from time to time until payment in
full of the Obligations, Mortgagor will, at the request of Mortgagee, promptly
execute and deliver to Mortgagee such additional instruments as may be
reasonably required to further evidence the lien of this Mortgage and to further
protect the security interest of Mortgagee with respect to the Mortgaged
Property, including, but not limited to, additional security agreements,
financing statements and continuation statements. Any expenses incurred by
Mortgagee in connection with the recordation of any such instruments shall
become additional Obligations of Mortgagor secured by this Mortgage. Such
amounts shall be immediately due and payable by Mortgagor to Mortgagee.


    23. Successors and Assigns bound; Number; Gender; Agents; Captions. The
rights, covenants and agreements contained herein shall be binding upon and
inure to the benefit of the respective legal representatives, successors and
assigns of the parties. Words and phrases contained herein, including
acknowledgment hereof, shall be construed as in the singular or plural number,
and as masculine, feminine or neuter gender according to the contexts. The
captions and headings of the paragraphs of this Mortgage are for convenience
only and are not to be used to interpret or define the provisions hereof.


    24. Governing Law. This Mortgage shall be governed by and construed in
accordance with the laws of the State of Iowa.


    25. Waiver of any Exemption. The undersigned hereby waives all rights of
exemption as to any of the Mortgaged Property.


    26. Acknowledgment of Receipt of Copies of Debt Instrument. Mortgagor hereby
acknowledges the receipt of a copy of this Mortgage together with a copy of the
MLA and all Supplements secured hereby.


    27. Mortgagor’s Acknowledgment of Remedies. SUBJECT TO THE TERMS OF THE MLA,
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE
MORTGAGOR HEREBY CONSENTS AND AGREES TO THE FORECLOSURE AND SALE OF THE
MORTGAGED PREMISES BY ACTION PURSUANT TO IOWA STATUTES CHAPTER 654 (OR PURSUANT
TO ANY SIMILAR OR REPLACEMENT STATUTES HEREAFTER ENACTED). Notwithstanding the
foregoing provision, the Mortgagor’s foregoing acknowledgment does not
constitute a waiver of the Mortgagor’s defenses to the foreclosure. The
Mortgagor further understands
11
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



that upon the occurrence and during the continuance of an Event of Default, the
Mortgagee may also elect its rights under the Uniform Commercial Code and take
possession of the Personal Property (as defined in this Mortgage) and dispose of
the same by sale or otherwise in one or more parcels provided that at least ten
(10) days’ prior notice of such disposition must be given, all as provided for
by the Uniform Commercial Code, as hereafter amended or by any similar or
replacement statute hereafter enacted. THE MORTGAGOR ACKNOWLEDGES THAT IT IS
REPRESENTED BY LEGAL COUNSEL; THAT BEFORE SIGNING THIS DOCUMENT THIS PARAGRAPH
AND THE MORTGAGORS RIGHTS WERE FULLY EXPLAINED BY SUCH COUNSEL AND THAT THE
MORTGAGOR UNDERSTANDS THE NATURE AND EXTENT OF THE RIGHTS WAIVED HEREBY AND THE
EFFECT OF SUCH WAIVER.
    
    28. Continued Priority. Any agreement hereafter made by the Mortgagor and
the Mortgagee pursuant to this Mortgage shall be superior to the rights of the
holder of any intervening lien or encumbrance.


    29. Cumulative Rights. Each right, power or remedy herein conferred upon the
Mortgagee is cumulative and in addition to every other right, power or remedy,
express or implied, now or hereafter arising, available to the Mortgagee, at law
or in equity, or under the Uniform Commercial Code or other law, or under and
other Loan Document, and each and every right, power and remedy herein set forth
or otherwise so existing may be exercised from time to time as often and is such
order as may be deemed expedient by the Mortgagee and shall not be a waiver of
the right of, power or remedy arising hereunder or arising otherwise shall
impair any such right, power or remedy or the right of the Mortgagee to resort
thereto at a later date or be construed to be a waiver of any Event of Default
under this Mortgage.




[Remainder of page intentionally blank. Signature page immediately follows.]
Dated effective the 6th day of November, 2020.
12
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------





HOMELAND ENERGY SOLUTIONS, LLC
an Iowa limited liability company




By/s/ James Broghammer        
James Broghammer
Its: President/Chief Executive Officer




STATE OF ______________, COUNTY OF ________________


This instrument was acknowledged before me on the ____ day of November, 2020, by
James Broghammer as President/Chief Executive Officer of HOMELAND ENERGY
SOLUTIONS, LLC.


                            ___________________________________
                            Notary Public














[Signature page to Fourth Amended and Restated Mortgage]
exhibit A
13
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



Legal Description
State of Iowa


Chickasaw County


Parcel 1:
Parcel A in the Southeast Quarter of Section 1 lying southeasterly of railroad
in Township 95 North, Range 12 West of the 5th P.M., Chickasaw County, Iowa, as
shown in Document No. 2007-0823, in the office of the Chickasaw County Recorder
EXCEPT Parcel D in Parcel A of the survey of the Southeast Quarter of Section 1,
Township 95 North, Range 12 West of the 5th P.M., Chickasaw County, Iowa, as
shown in Document 2007-2395 in the office of the Chickasaw County, Recorder.


AND


Parcel 2:
Parcel A in Section 1 lying northwesterly of railroad in Township 95 North,
Range 12 West of the 5th P.M., Chickasaw County, Iowa, as shown in Document No.
2007-0823, in the office of the Chickasaw County Recorder.


AND


Parcel 3:
Parcel A in the Northwest Quarter of Section 12 lying northwesterly of railroad
in Township 95 North, Range 12 West of the 5th P.M., Chickasaw County, Iowa, as
shown in Document No. 2007-0823, in the office of the Chickasaw County Recorder.


AND


Parcel 4:
Parcel D in the Southwest Quarter of the Northwest Quarter and that part of the
Northwest Quarter of the Southwest Quarter in Section 6 lying northwesterly of
railroad in Township 95 North, Range 11 West of the 5th P.M., Chickasaw County,
Iowa, as shown in Document No. 2007-0823, in the office of the Chickasaw County
Recorder.


AND


Parcel 5:
Parcel E in the Southwest Quarter of Section 6, Township 95 North, Range 11 West
of the 5th P.M., Chickasaw County, Iowa, as shown in Document No. 2007-1956, in
the office of the Chickasaw County Recorder.


AND


Parcel 6:
Parcel B in the Fractional North ½ of the Fractional Northeast ¼ of Section 1,
Township 95 North, Range 12 West of the 5th Principal Meridian, Chickasaw
County, Iowa as shown in Documents 2008-0781 and 2008-1845 in the Office of the
Chickasaw County Recorder.


14
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



(Abstract Property)
EXHIBIT B
15
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------





PERMITTED ENCUMBRANCES


Terms and conditions of Assessment of Damages, in which a right of way is given
to Railroad, dated 12/01/1868, filed of record 01/06/1871, in Book O, Page 588,
and dated 09/15/1868, filed of record 01/06/1871, in Book O, Page 501, and dated
09/15/1868, filed of record 01/06/1871, in Book O, Page 499.


Easement for snow fences, in favor of Chicago, Milwaukee and St. Paul Railroad
Company, as set forth in Easement, dated 10/16/1888, filed of record 10/18/1888,
in Book 32, Page 574, and dated 10/15/1888, filed or record 10/18/1888, in Book
32, Page 577, and dated 11/04/1893, filed of record 11/14/1893, in Book 38 of
Deeds, Page 326.


Easement in favor of State of Iowa, as set forth in Easement, dated 03/04/1939,
filed of record 04/01/1939, in Book 69, Page 503. (p.o E1/2 SE1/4 S of RR)


Terms and conditions of Quiet Title as to Railroad, filed of record 03/19/1941,
in Quiet Title Case No. 9905.


Terms and conditions of Affidavit and Resolution, filed of record 07/01/1957, in
Book G, Page 518.


Terms and Conditions of Notice of Agreement, filed of record 04/15/1981, in Book
N Misc., Page 280.


Easement for utility, in favor of Hawkeye Tri-County Electric Co-op, as set
forth in Easement, filed of record 08/10/1981, in Book 124, Page 385.


Terms and conditions of Fencing Agreement, dated 04/05/1982, filed of record
04/08/1982, in Book 1, Page 86.


Terms and conditions of Drainage Agreement and Easement, dated 03/15/2007, filed
of record 03/23/2007, as Document No. 2007-0566. (S½ SW¼ , Section 1)


Easement for utility, in favor of Hawkeye Tri-County Electric Co-op, as set
forth in Right of Way Easement, dated 07/26/2007, filed of record 09/06/2007, as
Document No. 2007-1781. Amended by document dated 10/2/2008, filed 10/8/2008, as
Document No. 2008-1960.


Subject to Roadways over the Westerly 33 feet of Parcel A and Iowa Highway No.
24 over the Southerly portion of Parcel A lying Southeasterly of the Railroad.


Subject to the rights of tenants, as tenants only, under unrecorded leases.


Terms and conditions of Survey by Daryl Eiffler, dated 02/12/2007, filed of
record 02/14/2007, as Document No. 2007-0335.


Terms and conditions of Survey by Daryl Eiffler, dated 04/26/2007, filed of
record 04/27/2007, as Document No. 2007-0823.


Terms and conditions of Survey by Lyle G. TeKippe, dated 02/26/1986, filed of
record 02/26/1986, in Book 135, Page 407.


16
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank

--------------------------------------------------------------------------------



Terms and conditions of Survey by Paul R. Herold, dated 10/04/2007, filed of
record 10/04/2007, as Document No. 2007-1956.


Terms and conditions of Survey by Paul R. Herold, dated 10/15/2007, filed of
record 10/15/2007, as Document No. 2007-2012.


Easement in favor of State of Iowa, as set forth in document dated 01/14/1939,
filed of record 01/27/1939, in Book 69, Page 449 and dated 01/14/1940, filed of
record 01/27/1940 in Book 69, Page 451.


Terms and conditions of Condemnation Proceedings, dated 07/21/1943, filed in
Book 72 of Deed, Page 209.


Option Agreement regarding the 2 acres immediately East and adjacent to Parcel D
in Parcel A in the Southeast Quarter of Section 1, Township 95 North, Range 12
west of the 5th P.M. as set out in document dated 12/11/2007, filed 2/5/2008, as
Document No. 2008-0203.


Document from Army Corps of Engineers dated 2/2/2009, filed 2/2/2009, as
Document No. 2009--0243.


Terms and conditions of Survey by Paul R. Herold, filed 4/24/2008, as Document
No. 2008-0781.


Terms and conditions of Survey Affidavit by Paul R. Herold, filed 9/25/2008, as
Document No. 2008-1845.


A mortgage to secure an original principal indebtedness of $100,000,000.00 and
any other amounts or obligations secured thereby, recorded December 6, 2007 as
Document No. 2007-2367 of Official Records, Dated: November 30, 2007, Mortgagor:
Homeland Energy Solutions, LLC, an Iowa Limited Liability Company, Mortgagee:
Home Federal Savings Bank. The mortgage has been amended and restated by
document dated December 30, 2008, and recorded January 30, 2009, Document No.
2009-0225. The mortgage has been amended and restated by document dated February
24, 2014, and recorded March 3, 2014, Document No. 2014-0276. he mortgage has
been amended and restated by document dated June 28, 2017, and recorded July 5,
2017, Document No. 2017-1059.


The terms and provisions contained in the document entitled "Memorandum of
Understanding" recorded April 10, 2009 as Document No. 2009-0760 of Official
Records.


The terms and provisions contained in the document entitled "Pipeline Easement
by Owner" recorded August 24, 2009 as Document No. 2009-1674 of Official
Records.


122746 / 4825-1878-6510 v3


17
Mortgage     
Homeland Energy Solutions, LLC – Home Federal Savings Bank